UNITED STATES DISTRICT COURT j
FOR THE DISTRICT OF COLUMBIA DEC -3 2019

Clerk, U.S. District and

KURT R. MADSEN, ) Bankruptcy Courts d
)
Plaintiff, )

) Civil Action No.: 1:19-cv-03402 (UNA)
Vv. )
)
UNITED STATES OF AMERICA, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(@ii) and 1915A(b)(1),
mandating dismissal of a complaint which fails to state a claim upon which relief can be granted.

Plaintiff is a prisoner currently designated to the Central Detention Facility, located in the
District of Columbia. He is aggrieved regarding a criminal matter filed against him in the Superior
Court for the District of Columbia, namely, United States v. Madsen, No. 2019 CMD 009343 (D.C.
Super. Ct. filed Jul. 15, 2019). He argues that he has suffered constitutional violations because he
cannot “be held to answer for any crime where the United States is a party in any court which is
not an article 3 court.” Plaintiff is incorrect, in that, the United States Attorney for the District of
Columbia may bring prosecutions in the name of the United States. See District of Columbia Code
§ 23-101.

The remainder of the complaint consists of his protestations regarding the underlying
charges. As a general rule, applicable here, this court lacks jurisdiction to review the decisions of

the Superior Court. See Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.

 
 

denied 513 U.S. 1150 (1995) (following District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)). Such is the
province of the District of Columbia Court of Appeals.

As such, the complaint is subject to dismissal under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
and 1915A(b)(1) for failure to state a claim upon which relief may be granted. An Order consistent

with this Memorandum Opinion is issued separately.

Lone

Date: November , 2019 United S#Ates District Judge

 
